Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Claims 1-23 are pending
Applicant’s election of species IL-1 in claim 16, ENA-78 in claim 18, angiopoietin in claim 20, RPMI-1640 in claims 21, low dose IL-2 in claim 22, and IL-10 in claim 23 in the reply filed on 12/08/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
However, upon further consideration, the specie restriction requirements between types of cytokines as in claim 16, types of chemokines as in claim 18, types of growth factors as in claim 20, types of cell culture media as in claim 21, and types of cell culture media additives as in claims 22-23 are withdrawn as the prior art appears to suggest that they are art recognized equivalents (see prior art below).

Claims 1-23 have been examined on their merits.
 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-7 and 21-22 is/are rejected under 35 U.S.C. 102(a) as being anticipated Zhang et al. (Stem Cell Research and Therapy, 2018) as evidenced by Alcayaga-Miranda (Stem Cell Research and Therapy, 2015).

In regards to claims 1 and 7, Zhang discloses a population of cell derived from the endometrium (Abstract, p1; Methods, p2, column 2, third paragraph). Specifically, Zhang discloses that these cells are menstrual blood-derived stromal cells (hereafter, “MenSCs”) ((Abstract, p1; p2, column 2, third paragraph). While Zhang does not specifically disclose that these cells have a fibroblast-like morphology, providing a morphological description of MenSCs, Alcayaga-Miranda states that MenSCs have a “fibroblast-like morphology” (Results, p5, column 2, second paragraph). Therefore, it is understood that the population of cells derived from the endometrium, as disclosed by Zhang, also have a fibroblast-like morphology. 
Furthermore, Zhang discloses that the endometrial derived cells are treated with platelet rich plasma (hereafter, “PRP”) (Methods, p3, column 2, second and third 
Zhang does not specifically disclose that the selected cells have enhanced expression of CD39 as compared to other cell population derived from endometrium containing fibroblast-like morphology. However, since Applicant’s disclosure (Specification and claim 7) indicates that exposing endometrial cells will provide increased expression of CD39 in the exposed cells, and since Zhang carries out this step, the reference cell composition is deemed to inherently possess an increased expression of CD39 as well. 
Ex parte Marhold, 231 USPQ 904, 905 (Bd. Pat. App. & Int. 1986) relying on In re Sussman, 141 F.2d 267, 269-70, 60 USPQ 538, 540-41 (CCPA 1944) provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims." In the instant case, the claims are drawn to an invention employing the same process steps but the product(s) is(are) alleged to be different.  Applicant is required to recite the missing steps to form the alleged different product(s) in view of the above-cited decision.
In regards to claim 2, Zhang discloses that endometrial cells were cultured in Falcon-brand 100-mm culture dishes (which are made of plastic) (Methods, p3, column 
In regards to claim 3, Zhang discloses that endometrial cells treated with PRP exhibit enhanced levels of markers associated with angiogenesis (Abstract, p1, Results, p5, column 2, last paragraph).
In regards to claims 4-6, Zhang does not specifically disclose that the CD39 expressing population of endometrial cells possess the ability to secrete VEGF, HGF, or PDGF-BB at enhanced levels. However, Zhang is disclosing cells that were prepared in the same manner of exposure to PRP, the exposed cells are deemed to inherently possess this property as well baring evidence to the contrary.
Ex parte Marhold, 231 USPQ 904, 905 (Bd. Pat. App. & Int. 1986) relying on In re Sussman, 141 F.2d 267, 269-70, 60 USPQ 538, 540-41 (CCPA 1944) provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims." In the instant case, the claims are drawn to an invention employing the same process steps but the product(s) is(are) alleged to be different.  Applicant is required to recite the missing steps to form the alleged different product(s) in view of the above-cited decision.
In regard to claim 21, Zhang discloses that the endometrial cells are cultured in DMEM (Methods, p3, column 1, second paragraph).
In regards to claim 22, Zhang discloses that endometrial cells are cultured in conditions with elevated levels of VEGF, TGF-β, and PDGF (Background, p2, column 1, last paragraph). Zhang also discloses that this culturing method enhances angiogenesis (Abstract, p1; Results, p5, column 2, last paragraph).
Therefore, Zhang, as evidenced by Alcayaga-Miranda, discloses the invention as claimed.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 8-20 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, as evidenced by Alcayaga-Miranda in view of Mishra (US 20130017180 A1, 2013).
In regards to claim 8, while Zhang teaches that endometrial cells are treated with PRP Methods, p3, column 2, second and third paragraphs), and teaches that applications with PRP are advantageous because PRPs contain an abundance of growth factors and promoted proliferation of endometrial cells (Abstract, p1), Zhang is silent on the concentrations of the blood components in claim 8. However, Mishra teaches a PRP cellular composition comprising platelets at a concentration of at least 1.1 to 8 times the concentration of platelets in whole blood (Specification, p2, paragraph [0012]; that neutrophils may be less than the baseline concentration of neutrophils prima facie obvious to use PRP cellular compositions, as taught by Mishra, with a method of treating endometrial cells with PRP, as taught by Zhang because it would promote proliferation and expression of endometrial derived cells, promote angiogenesis, and could be done with predictable results and a reasonable expectation of success, thereby reducing costs and increasing experimental efficiency.
In regards to claims 9-13, while Zhang is silent on whether neutrophils were depleted or their levels relative to lymphocytes or monocytes, Mishra teaches that neutrophils are depleted to less than 95%, and more preferably less than 99% of the levels found in whole blood (Specification, p4, paragraph [0028]); that neutrophils are substantially eliminated (Specification, p7, paragraph [0059]), that neutrophils are depleted to at least about 1,000 to 5,000 per microliter (Specification, p7, paragraph [0059]); and that the ratio of monocytes and/or lymphocytes is increased in comparison to neutrophils Specification, p7, paragraph [0060]).
In regards to claim 14, while Zhang is silent on the pH of the PRP, Mishra teaches that PRP is buffered to a physiological pH between about 7.3 and 7.5 (Specification, p8, paragraph [0071]).
In regards to claims 15-20, while Zhang teaches that PRP is rich in cytokines and growth factors (Background, p2, column 1, last paragraph), Mishra specifically teaches that PRP comprises activated platelet agents including cytokines such as ENA-78, MCP-3, and IL-8; chemokines such as MIP-1A, NAP-2, CXCL4, and CCL5); and growth factors such as FGF, HGF, PDGF-BB, and VEG-F (Specification, p8, paragraph [0068]).

In regards to claims 23, while Zhang is silent on whether endometrial cells are endowed with additional immune modulatory activity by culture with agents selected from the group as in claims 23, Mishra teaches that additional agents may be added to the composition of PRP including at least NSAIDS (aspirin) (Specification, p8, paragraph [0072]). 
While Mishra does not specifically say that these agents endow additional immune modulatory activity. However, since Applicant’s disclosure (claim 23, Specification) indicates that exposing endometrial cells to aspirin (NSAID) will endow additional immune modulatory potency, and since the cell composition of treating endometrial cells with PRP as taught by Zhang, and adding the agent NSAID, as taught by Mishra, have the same steps, the reference cell composition is deemed to inherently possess additional immune modulatory activity.
Ex parte Marhold, 231 USPQ 904, 905 (Bd. Pat. App. & Int. 1986) relying on In re Sussman, 141 F.2d 267, 269-70, 60 USPQ 538, 540-41 (CCPA 1944) provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims." In the instant case, the claims are drawn to an invention employing the same process steps but the product(s) is(are) alleged to be different.  Applicant is required to recite the missing steps to form the alleged different product(s) in view of the above-cited decision.
	Therefore, the combined teachings of Zhang, as evidenced by Alcayaga-Miranda, in view of Mishra render obvious the Applicant’s invention as claimed.


Conclusion

	Rejection of claims 1-23 is proper.
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PAUL MIANO whose telephone number is (571)272-0341. The examiner can normally be reached Mon-Fri from 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH PAUL MIANO/Examiner, Art Unit 1632                                                                                                                                                                                                        
/LAURA SCHUBERG/Primary Examiner, Art Unit 1632